DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1, drawn to claims 1-6, 8-13 and 15-19, in the reply filed on 2/25/2021 is acknowledged.
Claims 7, 14, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8-13, 15, 16, 18 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rollins et al. (US Pat No 8,944,216 B2) in view of Bogaert et al. (US Pat No 10,060,415 B2). Rollins discloses: 
Re claim 1, an aircraft gearbox (fig. 2) comprising: a plurality of gears (26) operable to rotate based on torque received from a driveshaft (30), the plurality of gears comprising a first gear (94) and a second gear (bottom left gear shown in fig. 2); and a hybrid lubrication system operable to lubricate the plurality of gears, the hybrid lubrication system comprising: a 
Re claims 2, 10, 16, wherein the reservoir conforms to a shape of the second gear (fig. 2).
Re claims 3, 11, wherein the reservoir is operable to surround a portion of only the second gear (fig. 2 shows the arcuate reservoir only surrounds the second gear).
Re claims 5, 12, 18, wherein the plurality of gears comprises: a first set of gears (94,90) comprising the first gear, and a second set of gears (the gear train comprising 4 gears shown at the bottom half of the gear box in fig. 2) comprising the second gear; and wherein the pressurized lubrication system is operable to spray the lubricant onto the first set of gears (col 2 ln 63-66) and the second gear is operable to disperse the lubricant onto others of the second set of gears based on rotating through the portion of the lubricant (the second gear being immersed in oil as taught below, the rotation of the second gear would splash lubricant to the others of the second set of gears).
Re claims 6, 13, 19, wherein the pressurized lubrication system comprises a plurality of nozzles each corresponding to one of the first set of gears (col 3 ln 3-4).
Re claim 8, 
Re claim 9, an aircraft comprising: an engine (14); a driveshaft (30) coupled to the engine; and a gearbox (22) comprising: a plurality of gears (fig. 2) operable to rotate based on torque received from the driveshaft, the plurality of gears comprising a first gear (94) and a second gear (bottom left gear shown in fig. 2); and a hybrid lubrication system operable to lubricate the plurality of gears, the hybrid lubrication system comprising: a pressurized lubrication system (36,38,66) comprising a nozzle (66) operable to spray a lubricant onto the first gear (col 2 ln 63-66); and a non-pressurized lubrication system comprising a reservoir (fig. 2: lower left arcuate surface of the casing that surrounds the second gear) operable to catch a portion of the lubricant from the pressurized lubrication system (the overspray intended for the first gear would fall downward and collected in the reservoir).
Re claim 15, a method comprising: providing an aircraft gearbox (22) comprising a plurality of gears (fig. 2), the plurality of gears comprising a first gear (94) and a second gear (bottom left gear shown in fig. 2); and lubricating the plurality of gears with a hybrid lubrication system comprising a pressurized lubrication system (36,38,66) and a non-pressurized lubrication system (splash lubrication by second gear), wherein the lubricating comprises: spraying, by a nozzle (66) in the pressurized lubrication system, a lubricant onto the first gear (col 2 ln 63-66); catching, by a reservoir (fig. 2: lower left arcuate surface of the casing that surrounds the second gear) in the non-pressurized lubrication system, a portion of the lubricant from the pressurized lubrication system (the overspray intended for the first gear would fall downward and collected in the reservoir).
Rollins does not clearly disclose:
Re claims 1, 9, 15, wherein the second gear is operable to disperse the lubricant onto others of the plurality of gears based on rotating through the portion of the lubricant.
However, Bogaert teaches lubrication system (fig. 1):
Re claims 1, 9, 15, a non-pressurized lubrication system comprising a reservoir (111) operable to catch a portion of the lubricant (109) from the pressurized lubrication system (121), wherein the second gear is operable to disperse the lubricant onto others of the plurality of gears based on rotating through the portion of the lubricant (because gear 103 is immersed in the lubricant, it would disperse the lubricant as it rotates).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to maintain a lubricant level to partially immersed the gear, as taught by Bogaert, in order for the gear to splash other meshed gears for adequate lubrication. This passive system eliminates the complex need of additional parts to lubricate various part of the gearbox.

Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rollins et al. (US Pat No 8,944,216 B2) in view of Bogaert et al. (US Pat No 10,060,415 B2) and Sheridan (US Pub No 20160369887. Rollins as modified discloses the aircraft gearbox (as cited above). Rollins as modified does not disclose: 
Re claims 4, 17, wherein the first gear is operable to transmit power to a rotor on a rotorcraft and the second gear is operable to transmit power to an auxiliary system on the rotorcraft.
However, Sheridan teaches a gearbox (fig. 2):
Re claims 4, 17, wherein the first gear (108B) is operable to transmit power to a rotor (fig. 1) on a rotorcraft and the second gear (fig. 2: gear for driving pump 114) is operable to transmit power to an auxiliary system (pump 114) on the rotorcraft.
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to use different gears to drive different components, as taught by Sheridan, to disperse the torque for optimal effectiveness and gear arrangement.

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Truong/Primary Examiner, Art Unit 3654